Exhibit 10.1

April 12, 2013

By Hand

Ms. Jenna Lyons

Dear Jenna:

In recognition of your prior and continued service as President & Creative
Director for J. Crew Group, Inc. and its operating subsidiaries (collectively,
the “Company”), we would like to award you with a special discretionary bonus
pursuant to the terms and conditions set forth in this letter agreement (the
“Agreement”). All capitalized terms used and not defined herein shall have the
meaning given to such terms in the employment agreement between you and the
Company, dated July 15, 2010 (the “Employment Agreement”).

1. Special Bonus. Subject to your active employment with the Company on the
Payment Date (as defined below), the Company agrees to pay you a discretionary
cash bonus of one million five hundred thousand dollars ($1,500,000), less any
applicable withholdings (the “Special Bonus”), which will be paid to you on
April 17, 2013 (the “Payment Date”); provided, that if your employment with the
Company is terminated prior to the third anniversary of the Payment Date for any
reason, other than by the Company without Cause or by you for Good Reason, you
shall immediately reimburse the Company for the full one million five hundred
thousand dollar ($1,500,000) amount of the Special Bonus. In the event that you
fail to reimburse fully the Company for the applicable amount described in the
preceding sentence, in addition to any other legal or equitable remedies
available to the Company, the Company shall be entitled to offset, in accordance
with (and to the extent permitted by) Section 409A of the Internal Revenue Code
of 1986, as amended, the amounts owed by you to the Company pursuant to this
Agreement against any amounts otherwise payable by the Company to you.

2. Miscellaneous.

(a) This Agreement constitutes the entire agreement between you and the Company
with respect to the Special Bonus, and supersedes and is in full substitution
for any and all prior understandings or agreements, whether written or oral,
with respect to the Special Bonus.

(b) All terms, conditions and restrictions of Sections 7(c), 7(d), 7(e), 7(g),
(7h), 7(j) and 7(k) of the Employment Agreement are incorporated herein and made
part hereof as if stated herein.

(Signatures on following page)



--------------------------------------------------------------------------------

If the terms of this Agreement meet with your approval, please sign and return
one copy to me.

 

Sincerely,

/s/ Millard S. Drexler

Millard S. Drexler Chief Executive Officer

 

AGREED TO AND ACCEPTED:

/s/ Jenna Lyons

Jenna Lyons Date: 4-15, 2013

 

2